Citation Nr: 1410939	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from August 1987 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing is of record in the Virtual VA e-folder.  

The Board remanded the instant case in October 2011.  In September 2012, the appellant was notified by mail that the VLJ that conducted his Travel Board hearing in May 2011 was no longer employed by VA.  He was given the opportunity to present testimony at another hearing.  He was given 30 days to contact the Board to indicate if he desired another hearing.  He was informed that if the Board did not hear from him in 30 days, the Board would assume that he did not desire another hearing.  No response has been received from the appellant, and therefore, the Board will proceed with the case.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Further development is necessary prior to final adjudication of this case.  

The appellant states that he warrants service connection for a low back disorder based on in-service incurrence.  He also maintains that he warrants service connection for PTSD as a result of physical and verbal assaults in service.  The Veteran also alleges that he has an acquired psychiatric disorder other than PTSD, noting that he had other psychiatric symptoms (insomnia, depression, etc.) in service and in the years following service.  Additionally, during a VA examination in December 2011, he indicated that he was in receipt of Social Security Administration disability benefits.  

The appellant testified at a Travel Board hearing in May 2011 that he was treated/hospitalized by VA within the year after service for his low back.  He indicated that he received traction for his back at the time.  Those records are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski 2 Vet. App. 611, 613 (1992).  Those treatment records, inpatient and/or outpatient, should be obtained and associated with the claims folder.  

During the appellant's December 2011 VA psychiatric examination, the examiner indicated that he reviewed the appellant's claims folder.  At that time, there were private examiners' reports associated with the claims folder which provided a diagnosis of PTSD.  The appellant also made statements and also had statements from a fellow serviceman who served with him regarding his complaints of verbal and physical abuse.  The examiner did not address any of those statements.  Additionally, the examiner did not address the stressors of physical and verbal abuse the appellant stated that he was forced to endure during service.  Because the claims folder was reviewed, but none of the evidence of record pertinent to the appellant's claim was addressed by the examiner, this psychological report does not contain a sufficient rationale, and is therefore inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

Further, during the December 2011 VA examination, the appellant indicated to the examiner that he was in receipt of SSI disability benefits for physical and mental disabilities.  The Court has held that VA has a duty to acquire both the Social Security Administration (SSA) decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the appellant indicates that he is in receipt of SSI disability benefits and it is not clear for what disabilities, the potential relevancy of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision that awarded the appellant disability benefits.  The records considered by the SSA in the process of making its decision should also be secured.  Any negative response should be included with the claims file.  

2.  Obtain VA inpatient and outpatient treatment records, dated from 1990 to the present, for traction treatment of the appellant's low back disorder and associate those records with the claims folder.  If the records cannot be located, this should be clearly notated in the claims folder.  

3.  The RO/AMC should contact the examiner who performed the appellant's December 2011 VA psychiatric examination and opinion.  He should be contacted and asked to review the claims folder, specifically taking into consideration the appellant's statements, his fellow serviceman's statements, and the private medical records, especially the July 2011 medical statement made by P.F.M., Ph.D.  Thereafter, he should be asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's diagnosed psychiatric disorder (PTSD) is a result of verbal and physical assault which occurred in service.  He should consider the medical records and statements provided by the appellant, his fellow serviceman, and private examiners that provided his psychiatric treatment. The VA examiner should also indicate whether it is at least as likely as not that any other diagnosed psychiatric disability is caused by or the result of his active service.  If the examiner is no longer available, the appellant should be provided another VA psychiatric examination and that examiner should answer the aforementioned questions. 

Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  After completion of the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the appellant and his representative, and after the appellant and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

